DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 1, 2021.  Claims 1 – 25 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claim 1, the limitation “communication module” and “automatic driving module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 2 – 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “communication module” corresponds to Communication Module 107 which may be a 3G, 4G, 5G, Wi-Fi communication (see ¶55 of applicant’s disclosure); and
The claimed “automatic driving module” corresponds to Automatic Driving Module 102 which is a generic component comprising all logical and physical devices responsible for control of the automatic transportation vehicle (see ¶58 of applicant’s disclosure).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 fails to further limit the subject matter of the claim 12 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 9 – 14 and 20 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 12 and 23 fall into one of four of the statutory categories?  Yes. The preamble of claims 12 and 23 recite a method, and the body of both claims positively recite at least one method step.  Therefore, claims 12 and 23 are each directed to a process.

	Step 2A – Prong 1
Does claim 12 recite a judicial exception?  Yes.  The claims recite the limitations of determining that a Tele-Operated driving TOD operation of the AV is required for operating the AV in a current traffic condition.  The  determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components nothing in the claim precludes the     steps from practically being performed in the human mind/visually. For example, but for the generic computer component language, the claim encompasses the user manually/visually determining that a Tele-Operated driving TOD operation of the AV is required for operating the AV in a current traffic condition.   As such, this limitation is a  mental process.


Does claim 23 recite a judicial exception?  Yes.  The claims recite the limitations of determining that a Tele-Operated Driving TOD operation of another AV is required by receiving a TOD message from the another AV.  The  determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic computer components nothing in the claim precludes the     steps from practically being performed in the human mind/visually. For example, but for the generic computer component language, the claim encompasses the user manually/visually determining that a Tele-Operated Driving TOD operation of another AV is required by receiving a TOD message from the another AV.   As such, this limitation is a mental process.

Step 2A – Prong 2
Does claim 12 integrate the judicial exception into a practical application?  No. The claim recites one additional element: transmitting a TOD message to at least one other receiver in a vicinity of the AV requiring the TOD operation to control an AV requiring a TOD operation, the TOD message comprising information that a TOD operation is required by the AV wherein the at least one other receiver is a receiver other than a control center.  The generic computer components in this step are recited at high levels of generality, i.e., as a generic computer components performing generic computer function of transmitting data.  This generic computer processing limitation of transmitting a TOD message to at least one other receiver in a vicinity of the AV requiring the TOD operation to control an AV requiring a TOD operation is no more than mere instructions to apply the exception using generic computer components.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claim is directed to the abstract idea.

Does claim 23 integrate the judicial exception into a practical application?  No. The claim recites one additional element: adapting automatic driving operation of the AV and/or outputting a signal to an AV's occupant in response to the determination.  The generic computer components in this step are recited at high levels of generality, i.e., as a generic computer components performing generic computer function of processing and/or outputting data.  In other words, this generic computer processing limitation of adapting automatic driving operation of the AV and/or outputting a signal to an AV's occupant in response to the determination is no more than mere instructions to apply the exception using generic computer components.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claim is directed to the abstract idea.

Step 2B 
Do claims 12 and 23 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional element in the claims 12 and 23 amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  As a result, claims 12 and 23 are ineligible.
Dependent claims 2, 9 – 11, 13, 14, 20 – 22, 24 and 25 are also ineligible because they are either directed to an abstract idea or do not include additional elements that are sufficient to amount to significantly more than the abstract idea.   Therefore, claims 1, 2, 9 – 14 and 20 – 25  are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by  U.S. Patent Application Publication No. 2018/0136651 A1 to Levinson et al. (herein after “Levinson et al. publication”).
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claim 23,
in one embodiment, the Levinson et al. publication discloses a method for operating an Automatic transportation Vehicle AV, the method comprising: 
determining that a Tele-Operated Driving TOD operation of another AV is required by receiving a TOD message from the another AV (see ¶145, where“ . . . any autonomous vehicle in fleet of autonomous vehicles 3630a may generate message data 3619a to establish teleoperation services with teleoperator manager 3607, or to provide autonomous vehicle 3630 teleoperation services); and
adapting automatic driving operation of the AV (see ¶145, where the Levinson et al. publication discloses that teleoperator manager 3607 may be invoked responsive to message data 3619 and thus subsequently adapting automatic driving operation of the AV).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Levinson et al. publication.
Note: Text written in bold typeface is claim language from the instant application.  
Texts written in normal typeface are comments made by the Examiner and/or passages from the prior art reference(s).
As to claims 1, 12 and 25,
in a first embodiment, the Levinson et al. publication discloses an Automatic transportation Vehicle (AV) for Tele-Operated Driving (TOD) the AV comprising: 
a communication module for bidirectional communication with a control center (101, 104, 108)(see ¶56 and Fig. 1, where a communication module is implicitly disclosed when the Levinson et al. publication discloses that “autonomous vehicle controller 147 may transmit request message 105 for teleoperation services”); and
an automatic driving module configured to control the driving of the AV (see ¶56 and Fig. 1, where “autonomous vehicle 109d” implicitly includes an automatic driving module configured to control the driving thereof).
 The first embodiment, however, fails to specifically disclose
a TOD session manager configured to determine that a tele-operated driving TOD operation of the AV is required for operating the AV in a current traffic condition; and 
a controller configured to control the TOD session manager to determine that the TOD operation is required and to control the communication module to transmit a TOD message to at least one other receiver in a vicinity of the AV requiring the TOD operation indicating that a TOD operation is required by the AV in the current traffic condition, wherein the at least one other receiver is a receiver other than the control center.  
In a second embodiment, the Levinson et al. publication discloses a “[p]lanner 464 . . . configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available . . . In the event that trajectory evaluator 465 has insufficient information to ensure a confidence level high enough to provide collision-free, optimized travel, planner 464 can generate a request to teleoperator 404 for teleoperator support.” (See ¶72 and Fig. 4.)(Emphasis added.)  Such disclosure suggests a TOD session manager configured to determine that a tele-operated driving TOD operation of the AV is required for operating the AV in a current traffic condition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide the first embodiment of the Levinson et al. publication with a TOD session manager configured to determine that a tele-operated driving TOD operation of the AV is required for operating the AV in a current traffic condition, as suggested by a second embodiment of the Levinson et al. publication, in order to facilitate navigation.
The modified first embodiment of the Levinson et al. publication discloses the invention substantially as claimed, including a controller (447) configured to control the TOD session manager to determine that the TOD operation is required. (See ¶73 and Fig. 4, where autonomous vehicle controller 447 is operatively coupled to planner 464, which is used to determine that a TOD operation is required.)
The modified first embodiment of the Levinson et al. publication, however, fails to  disclose
controlling the communication module to transmit a TOD message to at least one other receiver in a vicinity of the AV requiring the TOD operation indicating that a TOD operation is required by the AV in the current traffic condition, wherein the at least one other receiver is a receiver other than the control center.
In a third embodiment, the Levinson et al. publication discloses “. . . that any autonomous vehicle in fleet of autonomous vehicles 3630a may generate message data 3619a to establish teleoperation services with teleoperator manager 3607, or to provide autonomous vehicle 3630 teleoperation services”.  (See ¶145.)  Such disclosure suggests controlling the communication module to communicate with at least one other autonomous vehicle in a vicinity of the AV and not directly to the control center.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the first embodiment of the Levinson et al. publication to control the communication module to transmit a TOD message to at least one other receiver in a vicinity of the AV requiring the TOD operation indicating that a TOD operation is required by the AV in the current traffic condition, wherein the at least one other receiver is a receiver other than the control center, as suggested by a third embodiment of the Levinson et al. publication, in order to facilitate navigation.

As to claims 2 and 13,
the Levinson et al. publication discloses determining a traffic condition in a vicinity of the AV based on at least one detected environmental signal representative of the vicinity of the AV (see ¶171, where “the teleoperations message may include sensor data (or other data) configured to provide a depiction of a physical environment in which the autonomous vehicle is traveling”); and determining whether an operation of the AV by an automatic driving module of the AV is prohibited in the determined traffic condition and the TOD operation is required (see ¶156 for “repel region 3792”).

As to claims 3 and 14,
the Levinson et al. publication discloses the controller (147) being further configured to control the AV to: control the communication module to transmit a TOD request message to the control center requesting a TOD operation based on determining that a TOD operation is required, wherein the TOD request message sent to the control center comprises information about the current traffic condition. (See Fig. 1 and ¶56, where “If autonomous vehicle controller 147 cannot ascertain a path or trajectory over which vehicle 109d may safely transit with a relatively high degree of certainty, then autonomous vehicle controller 147 may transmit request message 105 for teleoperation services.”)

As to claims 4 and 15,
the Levinson et al. publication discloses the controller (147) being further configured to control the AV to: control the TOD session manager to initiate a TOD session with the control center (104, 108); allow the control center to control the AV; control the communication module to receive further data from the control center about the current traffic condition (see Fig. 1 and ¶56, where “autonomous vehicle controller 147 may transmit request  message 105 for teleoperation services”); and update the TOD message transmitted by the AV to other receivers based on the further data. (See Fig. 36 and ¶145 for “message data 3619”; see also ¶171, where “the teleoperations message may include [fused] sensor data (or other data)”.)

As to claims 5 – 8 and 16 – 19,
the Levinson et al. publication discloses the updating of the TOD message comprising adding information about at least one maneuver that enables the AV to arrive in a state, wherein an operation of the AV by an automatic driving module of the AV is feasible, wherein the information about the at least one maneuver is inferred from the driving of the AV under control of the control center, wherein the information about the at least one maneuver is derived from the further data received from the control center, and wherein the information on at least one maneuver is a driving path. (See ¶60, where “the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”)

As to claims 9 and 20,
the Levinson et al. publication discloses the TOD message comprising a timestamp, an identifier of the AV, and a geolocation of the AV. (See ¶64 for “localizer 368”.)

As to claims 10 and 21,
the Levinson et al. publication discloses the TOD message further comprising: information indicating whether the AV is in a TOD operation; an identifier of the control center obtained from the further data; and/or an expected duration of the TOD session obtained from the further data. (See ¶96, where message data may indicate event attributes associated with a non-normative state of operation in the context of a planned path for an autonomous vehicle; see also ¶145.) 

As to claims 11, 22 and 24,
the Levinson et al. publication discloses prior to the transmitting of a TOD request message, the method further comprising: receiving a TOD message from another AV; extracting from the TOD message information on a TOD session of the another AV; and utilizing the extracted information to establish a TOD session, or adjust driving of the AV based on the extracted information. (See ¶145, where “ . . . any autonomous vehicle in fleet of autonomous vehicles 3630a may generate message data 3619a to establish teleoperation services with teleoperator manager 3607, or to provide autonomous vehicle 3630 teleoperation services.)

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666